                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


DWIGHT MITCHELL                                )
    Plaintiff,                                 )
                                               )
v.                                             )      No. 3:18-cv-1023
                                               )      Chief Judge Crenshaw/Frensley
WILSON TAYLOR, CITIZEN’S                       )
BANK OF HARTSVILLE, et al.                     )
    Defendants.                                )


                            REPORT AND RECOMMENDATION

       Pending before the Court is a Motion to Dismiss filed by Defendants Baker, Donelson,

Bearman, Caldwell & Berkowitz and James DeLanis. Docket No. 117. In response the pro se

Plaintiff has filed a Notice of Non-Suit of James DeLanis and Baker, Donelson, Bearman, Caldwell

& Berkowitz. Docket No. 148. For the reasons stated herein, the undersigned recommends that the

Court dismiss Plaintiff’s claims against Defendants DeLanis and Baker, Donelson, Bearman,

Caldwell & Berkowitz without prejudice and dismiss as moot the Motion to Dismiss filed by these

Defendants.

       Federal Rules of Civil Procedure 41(a)(1)(A) governs voluntary dismissal by a Plaintiff

and provides that “the Plaintiff may dismiss an action without a court order by filing (i) a Notice

of Dismissal before the opposing party serves either an Answer or Motion for Summary

Judgment.” “Unless the notice or stipulation states otherwise, the dismissal is without prejudice.”

Fed. R. Civ. P. 41(a)(1)(B). No court order is required, and the notice is effective as of the date

filed. Warfield v. Allied Signal TBS Holdings, Inc., 267 F. 3d 538, 541 (6th Cir. 2001). The notice

under Rule 41 (a)(1) is self-effectuating and there is no basis for the district court to prevent such

a dismissal. Aamot v. Kassel, 1 F. 3d 441, 445(6th Cir. 1993).
       In Aamot, the Sixth Circuit Court of Appeals unequivocally rejected the position that a

pending motion to dismiss bars voluntary dismissal. Id. at p. 444. Thus, it is clear that a Motion

to Dismiss under Rule 12 does not terminate the right of dismissal by notice. 9 Wright & Miller,

Fed. Rules Practice and Procedure § 2363 3d (2012).

       For these reasons, the undersigned recommends that the Court dismiss the claims against

Defendants DeLanis and Baker, Donelson, Bearman, Caldwell & Berkowitz without prejudice and

deny the pending motion to dismiss filed by these Defendants (Docket No. 117) as moot.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).



                                                     JEFFERY S. FRENSLEY
                                                     U. S. Magistrate Judge




                                                2
